SYSTEM AND METHOD FOR DETERMINING A
FUEL VAPOR CONCENTRATION IN A CANISTER
OF A VEHICLE EVAPORATIVE EMISSIONS SYSTEM AND FOR EVALUATING THE CANISTER BASED
ON THE FUEL VAPOR CONCENTRATION



FIRST OFFICE ACTION


SPECIFICATION

Paragraph 28 of the specification is objected to because of the reference to claim 21, for a claim 21 is not present in the current application. In addition, any reference to a claim in the specification may necessitate an amendment to the specification if the corresponding claim is amended.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant's cooperation is requested in correcting any errors of which the Applicant may become aware of in the specification.


CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,865,743. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims set forth the same subject matter as the patented claims. More specific, the present claims are directed to a method for performing an evaporative emissions test whereas the patented claims are directed to the system for performing that very same test.

With respect to independent claim 1, see patented independent claim 1.
With respect to claim 2, see patented claim 2.
With respect to claim 3, see patented claim 3.
With respect to claim 4, see patented claim 4.
With respect to claim 5, see patented claim 5.
With respect to claim 6, see patented claim 6.
With respect to claim 7, see patented claim 7.
With respect to claim 8, see patented claim 8.
With respect to claim 9, see patented claim 9.
With respect to claim 10, see patented claim 10.
With respect to claim 11, see patented claim 11.
With respect to independent claim 12, see patented independent claim 12.
With respect to claim 13, see patented claim 13.
With respect to claim 14, see patented claim 14.
With respect to claim 15, see patented claim 15.
With respect to claim 16, see patented claim 16.
With respect to claim 17, see patented claim 17.
With respect to claim 18, see patented claim 18.
With respect to claim 19, see patented claim 19.
With respect to claim 20, see patented claim 20.

Allowable Subject Matter

If a Terminal Disclaimer is filed to overcome the above double patenting rejection, claims 1 - 20, as worded, would be allowable for the same reasoning as was claims 1 - 20 in the parent application 16/129,303.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).









/Eric S. McCall/Primary Examiner
Art Unit 2855